1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No.: 19CR0584-JLS
12                                     Plaintiff,
                                                    ORDER CONTINUING MOTION
13   v.                                             HEARING/TRIAL SETTING

14   DANIEL HERRON,
15                                   Defendant.
16
17         Pursuant to joint motion, IT IS HEREBY ORDERED that the Motion Hearing/Trial
18   Setting presently scheduled for July 12, 2019 shall be continued to August 16, 2019 at
19   1:30 p.m. For the reasons set forth in the joint motion, the Court finds that the ends of
20   justice will be served by granting the requested continuance, and these outweigh the
21   interests of the public and the defendant in a speedy trial.     Accordingly, the delay
22   occasioned by this continuance is excludable pursuant to 18 U.S.C. § 3161(h)(7)(A).
23         IT IS SO ORDERED.
24   Dated: July 8, 2019
25
26
27
28


                                                                                   19CR0584-JLS
